Citation Nr: 0936698	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-13 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder (other than posttraumatic 
stress disorder).  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from October 1972 to October 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied claims for service 
connection for PTSD, and a major depressive disorder.  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  


FINDINGS OF FACT

1.  In two unappealed decisions, dated in March 1991 and July 
1991, the Board denied claims of entitlement to service 
connection for a psychiatric disability.  

2.  The evidence received since the Board's 1991 decisions, 
which denied service connection for a psychiatric disability, 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD).  

3.  The Veteran does not have an acquired psychiatric 
disorder, or PTSD, as a result of his service.  




CONCLUSIONS OF LAW

1.  The Board's March 1991 and July 1991 decisions, which 
denied service connection for a psychiatric disability, 
became final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 20.1100 (2008).  

2.  New and material evidence has been received since the 
Board's March 1991 and July 1991 decisions, which denied 
claims of entitlement to service connection for a psychiatric 
disability; the claim for service connection for an acquired 
psychiatric disorder (other than PTSD) is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 U.S.C.A. § 3.156 (2008).  

3.  An acquired psychiatric disorder, to include PTSD, was 
not incurred or aggravated during the Veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a claim for service connection 
for an acquired psychiatric disorder (other than PTSD).  

A review of the claims file indicates that, in two decisions, 
dated in March 1991 and July 1991, the Board denied claims 
for service connection for "a psychiatric disability."  
There was no appeal, and the Board's decisions became final.  
See 38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2007).  

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  See 38 U.S.C.A. § 5108.  

In January 2006, the Veteran filed to reopen his claim, and 
in June 2006, the RO denied the claim on the merits.  The 
Veteran has appealed.  

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Once a claim is 
reopened, the adjudicator must review it on a de novo basis, 
with consideration given to all of the evidence of record.  
38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 
273 (1996).  

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  

The Board must determine whether new and material evidence 
has been submitted since its 1991 decisions.  See 38 U.S.C.A. 
§ 5108.  When determining whether evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

In the 1991 decisions, the Board essentially noted that the 
evidence showed that the Veteran had a personality disorder, 
and that he did not have a diagnosed psychiatric disorder.  

Evidence received since the Board's 1991 decisions include VA 
and no-VA reports, dated between 1990 and 2009.  This 
evidence shows that the Veteran has received a great deal of 
treatment for psychiatric symptoms, and that he was noted to 
have psychiatric disorders that included a dysthymic 
disorder, a major depressive disorder, depression, an organic 
affective disorder, and a personality disorder.  

The Board finds that this evidence is both new and material 
to the Veteran's claim.  While the new evidence does not 
indicate that the Veteran was treated for the claimed 
condition during service, the medical records submitted since 
the Board's prior final decision provide relevant medical 
findings regarding whether the Veteran currently has an 
acquired psychiatric disorder (other than PTSD).  This 
evidence therefore relates to an unestablished fact necessary 
to substantiate the claim.  The Board therefore finds that 
the submitted evidence raises a reasonable possibility of 
substantiating the claim, and the claim is therefore 
reopened.

The Board will now proceed to consider the claims on the 
merits.  

With regard to the claim for PTSD, the Veteran asserts that 
in about December 1974, during service in Berlin, he was 
beaten and sexually assaulted in his barracks by a group of 
four to five men in retaliation for reporting them for 
abusing civilians.  He testified that he did not report this 
incident because the men threatened him.  He has stated that 
he did not receive medical treatment.  See Veteran's stressor 
statement, received in December 2005; transcript of Veteran's 
hearing, held in February 2009.   

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).  

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2008).  

In addition, 38 C.F.R. § 3.304(f)(3) provides:

If a post-traumatic stress disorder claim 
is based on inservice personal assault, 
evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.

38 C.F.R. § 3.304(f)(3).  

Important for this case, personality disorders are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9 (2008); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno 
v. Principi, 3 Vet. App. 439 (1992).  

The Veteran's service records include his discharge (DD Form 
214), which shows that his awards included the Army 
Occupation Medal (Berlin).  

The Veteran's service treatment records include a "report of 
medical history," dated in October 1972, which shows that 
the Veteran reported a history of "depression or excessive 
worry."  However, the accompanying entrance examination 
report, also dated in October 1972, shows that his 
psychiatric condition was clinically evaluated as normal.  
The service treatment reports do not show any treatment for 
psychiatric symptoms.  His separation examination report, 
dated in August 1975, shows that his psychiatric condition 
was clinically evaluated as normal.  

A service examination report dated after active duty, and 
apparently associated with duty in the National Guard, dated 
in March 1978, shows that his psychiatric condition was 
clinically evaluated as normal.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1979 and 2009.  This evidence shows 
that the Veteran has been diagnosed with psychiatric 
disorders that include PTSD, dysthymia, a major depressive 
disorder, alcohol abuse, and personality disorders.  

As an initial matter, the Board finds that the Veteran is not 
a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 
16, 19-20 (1991); Cohen v. Brown, 10 Vet. App. 128, 146 
(1997).  Specifically, the relevant history of this claim 
regarding this finding is as follows: 

A VA hospital report, dated in March 1990, contains a 
diagnosis of "malingering."  

A November 2005 VA medical report contains the Veteran's 
earliest account of an inservice assault, many years after 
service and following other statements regarding this 
incident.  In that report, he indicated that in about August 
1974, he was beaten by four men, that he did not receive any 
visible injuries, and that he did not seek medical attention 
(he did not indicate that he had been sexually assaulted).  

In a written statement submitted in December 2005, the 
Veteran asserted that during service in Berlin, about five 
men beat him after he had reported them for beating 
civilians; he stated that he received "severe head 
injuries," but that he did not go to the hospital out of 
fear (he did not indicate that he had been sexually 
assaulted).      

An August 2006 VA progress note shows that the Veteran 
reported complaints of depression since 1983, many years 
after service, but that his symptoms became much worse 
following a CVA (cerebrovascular accident) in 2005.  

In a September 2006 VA medical report, the Veteran first 
alleged an inservice sexual assault.  In that report, he 
indicated that he was raped by several men, and that he had 
not previously reported this assault out of shame.  
 
A February 1, 2007 VA progress note shows that the Veteran 
reported, "I was sexually assaulted in Berlin by fellow 
soldiers ... I reported that ... I had rectal bleeding after ... I 
reported that to the Dr ... it [was] supposed to be 
documented."  He provided four names of his alleged 
attackers, said that he reported his assault to his sergeant, 
who said that he would take care of it, that he didn't see 
the men after the assault, and that "they disappeared."  

The report notes possible compensation-seeking behavior.

A VA progress note, dated in February 20, 2007, notes a poor 
reliability of responses, compensation seeking behavior, and 
contains Axis I diagnoses that include "malingering by 
history."   

In VA medical reports, dated in November 2005 and February 
2007, the Veteran indicated that he reported the alleged 
sexual assault to his platoon sergeant, but that nothing was 
ever done and the "evidently it was covered up."  

During his February 2009 hearing, the Veteran testified that 
he was sexually assaulted during service in Berlin, and that, 
"I did not ever say anything about it."  

In summary, based on the above, the Board finds that the 
Veteran's psychiatric symptoms, and the details of his 
claimed stressor, are inconsistently reported by the Veteran 
and uncorroborated by service records to such a degree that 
the Board finds that, when all of the evidence is weighed 
together, he is not a credible historian and that, therefore, 
further efforts to confirm the stressor are not warranted. 

Simply stated, the Veteran's statements, as a whole, provide 
evidence against the claim that this stressor occurred. 

The Veteran's claimed stressor is that he was sexually 
assaulted one night during service in Berlin.  As stated 
above, the Board has determined that the Veteran is not a 
credible historian.  Also as previously stated, there are no 
official reports of an assault, nor do service records, or 
service treatment records, contain any notation of an 
assault.  

The veteran's PTSD claim is based on an in-service personal 
assault.  Because personal assault is an extremely personal 
and sensitive issue, many incidents are not officially 
reported, which creates a proof problem with respect to the 
occurrence of the claimed stressor.  In such situations it is 
not unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  Therefore, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).  

As provided by 38 C.F.R. § 3.304(f), if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities; rape crisis centers; mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  38 C.F.R. § 3.304(f).  

It is important to note that the Board understands that in 
many of these cases the assaults are not reported.  However, 
in this case, in light of all the evidence of record 
(particularly the post-service record, which provides 
particularly damaging and highly probative evidence against 
the Veteran's creditability), the Board finds that the 
Veteran is an unreliable historian and the stressor can not 
be confirmed.

To the extent that the Veteran asserted in one VA progress 
note (in February 2007) that he sustained rectal bleeding due 
to his assault, the Veteran's service treatment reports show 
that he was found to have a large external hemorrhoid upon 
entrance into service, and he received treatment for rectal 
bleeding in November 1972.  This is several years prior to 
the alleged assault.  

Based on the foregoing, the Board finds that the evidence is 
insufficient to show that the claimed stressor occurred.  As 
there is no verified stressor upon which a diagnosis of 
service-related PTSD may be based, the Board finds that the 
preponderance of the evidence is against the claim that the 
Veteran was personally assaulted during service, and that the 
claim for PTSD must be denied.  38 C.F.R.  § 3.304(f).  

To the extent that medical examiners may have concluded that 
the veteran has PTSD due to an assault during service, these 
reports suffer from a number of deficiencies, to include 
being based on an oral history as provided by the Veteran, 
without a review of the veteran's claims file or any other 
detailed and reliable medical history.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).  However, and in any event, they are all based 
on the Veteran's allegation of being sexually assaulted 
during service, and the Board has determined that he is not a 
credible historian, and that the evidence is insufficient to 
show that he was sexually assaulted during service.  See 
Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  

With regard to the claim for an acquired psychiatric disorder 
(other than PTSD), the Veteran's service treatment records do 
not show that he received any treatment for psychiatric 
symptoms.  The Veteran's separation examination report, dated 
in August 1975, shows that his psychiatric condition was 
clinically evaluated as normal.  See also March 1978 service 
examination report (apparently performed in association with 
National Guard duty).  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1970 and 2009.  This evidence includes 
VA hospital reports, covering treatment provided between 
December 1989 and January 1990, which show that the diagnoses 
included "probable personality disorder."  These reports 
also contain an assessment of depression.  Thereafter, a 
number of VA and non-VA reports show that the Veteran was 
noted to have psychiatric disorders that included a dysthymic 
disorder, a major depressive disorder, depression, an organic 
affective disorder, and a personality disorder.  

Reports from the Social Security Administration (SSA), show 
that the Veteran's disability claim was initially denied in 
1991, with a primary diagnosis of alcohol abuse.  However, in 
1998, the SSA determined that the Veteran was disabled as of 
1996, due to a cardiovascular disorder.  

The Board finds that the claim for an acquired psychiatric 
disorder must be denied.  The Veteran was not treated for 
psychiatric symptoms during service, and his psychiatric 
condition was clinically evaluated as normal in his August 
1975 separation examination report.  The earliest post-
service medical evidence of an acquired psychiatric disorder 
is found in VA hospital reports covering treatment beginning 
in December 1989.  This is approximately 14 years following 
separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330, (Fed. Cir. 2000).  

Finally, there is no competent and probative medical evidence 
to show that an acquired psychiatric disorder (other than 
PTSD) is related to the Veteran's service.  Simply stated, 
the Board finds that the service treatment reports, and the 
post-service medical records, overall, provide highly 
probative evidence against this claim.  The Veteran's 
statements, as a whole, only provide more evidence against 
this claim as they are unreliable and inconsistent. 

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issues on appeal are based on the contentions that an 
acquired psychiatric disorder, to include PTSD, was caused by 
service that ended in 1975, more than 30 years ago.  In this 
case, the Board has determined that the Veteran is not 
credible.  In addition, when the Board considers the 
Veteran's service treatment records (which do not show any 
treatment for psychiatric symptoms), his service records 
(which do not show that there is a verified stressor), and 
the post-service medical records (which do not show that he 
has an acquired psychiatric disorder [other than PTSD] due to 
his service and do show indications of malingering and 
compensation-seeking, as well as the Veteran inconsistent 
statements), the Board finds that the service records, the 
lack of a verified stressor, the service treatment reports, 
and the post-service medical records, outweigh the Veteran's 
contentions that he has the claimed conditions that are 
related to his service.  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in December 2005, and March and April of 
2006.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).    

In this regard, based on the evidence, the Board finds that 
in the totality of the circumstances in this case further 
notice to the Veteran regarding what is required to prevail 
in this claim is not warranted.  The Veteran has been found 
to be an unreliable historian, therefore, additional notice 
will not provide a basis to grant this claims.  The Veteran 
in his statements to the VA has made it clear that he 
understands the evidence required to prevail in this claim. 

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service reports, service 
treatment reports, and post-service records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's VA and non-VA medical records, as well as records 
from the Social Security Administration.  

The Veteran has not been afforded an examination, and 
etiological opinions have not been obtained.  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, with regard to the claim for an acquired 
psychiatric disorder (other than PTSD), the Veteran's service 
medical records do not show any treatment for psychiatric 
symptoms, the earliest post-service medical evidence of an 
acquired psychiatric disorder (other than PTSD) is dated 
about 14 years after separation from service, and there is no 
competent evidence of record which to show that an acquired 
psychiatric disorder (other than PTSD) related to the 
Veteran's service.  Given the foregoing, the Board finds that 
the standards of McLendon have not been met.  See also 38 
C.F.R. § 3.159(c)(4) (2007); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  

With regard to the claim for PTSD, the Board has determined 
that the Veteran is not credible.  Given the Veteran's lack 
of credibility, and the lack of corroborating evidence, an 
examination under 38 C.F.R. § 3.304(f)(3) is not warranted as 
the critical issue regarding the PTSD claim is stressor 
verification.  The Board has determined that there is no 
verified stressor.  Therefore, the PTSD claim cannot be 
granted as a matter of law, and no further development is 
warranted.  See 38 C.F.R. § 3.159(d) (2008).  The Board 
therefore concludes that decisions on the merits at this time 
do not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder.

Entitlement to service connection for posttraumatic stress 
disorder and/or an acquired psychiatric disorder is denied. 
 

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


